Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Response to Arguments

Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
The argument that the prior art does not teach wherein determining the cost value of each alternative path is based on a target combination algorithm, and wherein the target combination algorithm is based on a normalization of a total of a rank of the each alternative path and an initial cost value of each subsequent alternative path being processed; is not found persuasive. The examiner notes that Da-Shuang Li does teach the equations and process of [0046-0055] of applicant’s specification.  Please refer to page 20 of Da-Shuang Li, equations (18), (19), and (20).  Additionally, the term “each subsequent alternative path” is not particularly clear.  One could argue that if the normalized costs were being considered in a series, which would likely be the case, then subsequent alternative paths calculating normalized costs must have their initial costs factored into prior costs, which would address the limitations.  Additionally, as the algorithm will perform iterations of the process, then all alternative paths could be “subsequent” in future calculations.  This is the interpretation the examiner is going to use as it is the interpretation that makes the most sense to the examiner, but generally, the examiner isn’t entirely sure what “subsequent alternative path” refers to.  The arguments site [0055] of applicant’s specifications for having support for the limitation, but the examiner cannot find support for this term, or that alternative paths must be subsequent.  The paragraph refers to a reason for normalizing paths, that it allows one to optimize for smallest costs.  There is a reference to performing this analysis for subsequent processing in future steps, but that seems unrelated to the limitation. The term “subsequent” is present in the application 4 times, each time used in this way that seems unrelated to the limitation.  In light of this, the examiner has provided a 112(a) and 112(b) rejection, as the limitation is not clear.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-15, 16-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, for not being described in the specification in a full, clear, concise and exact terms.
The independent claims refer to “each subsequent alternative path being processed”.  This limitation is not described in the specification in such a way as to reasonably convey to one of ordinary skill in the art what the limitation requires.  The term “subsequent alternative path” is not present.  Paragraph [0055] is provided in the arguments for having this limitation, but all that is mentioned is that all paths can be normalized for subsequent processing in addition to a rational for the normalization process.  The examiner has searched the specification for this limitation, and what it means particularly, but has not located it.   Because this limitation is not described in the specification in clear, full, concise and exact terms, the scope of the claims cannot be fully determined.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-14, 16-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “each subsequent alternative path” is not particularly pointed out or distinctly claimed.  It is not entirely sure what this limitation is referring to exactly.  Subsequent could be referring to having calculations performed after (and if so, in what window is acceptable, be it in the current normalization calculation or future iterations) whether they are sorted by rank for calculation order, or if it was an order in which the alternative paths were input.  It could refer to specifically only the subsequent paths, and not the preceding ones, or both.  This limitation is not distinctly claimed or particularly pointed out, and the exact meaning cannot be precisely determined.  As such, the exact scope of the claim cannot be determined.

The examiner has examined the application in light of the best interpretation of the claims in light of the examiner’s best understanding.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-10, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncer et al (please refer to attached paper), hereafter known as Tuncer in light of Atashpaz-Gargari et al (Please see attached paper), hereafter referred to as Atashpaz-Gargari in light of Da-Shuang Li et al (Please refer to translated paper, and paper provided in the IDS), hereafter known as Da-Shuang Li.

For Claim 1, Tuncer teaches A method for generating a robot running path, performed by a computing device, the method comprising: (Page 3, Section 2.4.  “The purpose of the path planning problem is to find an optimal path between a starting and a target node.  While no computational device is mentioned, given that this occurs in computers and electrical engineering, and requires very complex algorithms, the use of computing devices is heavily suggested.)
the path generation including a start path point and an end path point, wherein at least one of the start path point or end path point comprises one or more node descriptions or attributes associated therewith; (Page 3, Section 2.4.  “The purpose of the path planning problem is to find an optimal path between a starting and a target node.  Figure 7 shows that all of the nodes have a location on a grid, which could be considered a description.  Additionally, they are either clear or dark, indicating whether there is an obstacle there or not.  Page 2, Section 2.1)
setting one or more constraints according to the one or more node descriptions or attributes associated with at least one of the start path point or end point; (Figure 1, Page 3, Section 2.4 “Fitness Function” shows that any paths that happen to move through an obstacle incur a penalty that is larger than the feasible path.  Essentially, no feasible path is allowed to travel through an obstacle, this would be a constrain according to the one or more node description or attributes associated with at least one of the start point or end point (whether the node is clear or an obstacle))
randomly generating a plurality of alternative paths according to the start path point, the end path point, and preset path points; (Page 3 Section 2.3.  The initial paths are generated randomly.  Page 4, Section 2.7, the routes are then mutated randomly for more analysis. Page 3, Section 2.2 establishes that all of the paths consist of a starting node, a target node, and the nodes which the mobile robot goes over.)
determining a cost value of each alternative path in the plurality of alternative paths according to the set one or more constraints and at least one target value of each alternative path, the at least one target value comprising at least one of a path length, a time duration, or an amount of energy consumption of the alternative path; (Page 3, Section 2.4, the fitness function determines the length of each route for determination of how to proceed with future mutations.  It is also noted that least time and energy can also be the goals.) 
Tuncer does not teach receiving a path generation request
wherein determining the cost value of each alternative path is based on a target combination algorithm, and wherein the target combination algorithm is based on a normalization of a total of a rank of the each alternative path and an initial cost value of each subsequent alternative path being processed;
determining a plurality of alternative path groups according to the cost value and the at least one target value of each alternative path; and 
determining a target running path of a robot based on the plurality of alternative path groups and the cost value of each alternative path
optimizing each alternative path group among the plurality of alternative path groups to generate a plurality of optimized path groups, each optimized path group comprising an optimized first alternative path and a second alternative path corresponding to the optimized first alternative path, and 
determining the target running path of the robot based on each optimized path group and a cost value of each optimized alternative path
performing an assimilation operation on all second alternative paths of each alternative path group according to the first alternative path of each alternative path group; 
Atashpaz-Gargari does teach, however, determining a plurality of alternative option groups according to the cost value and the at least one target value of each alternative option; and (Pages 2 and 3, Section A, Generating empires.  Empires are formed using the costs of the countries in them.  “To form initial empires” (alternative option groups), “we divide the colonies among imperialists based on their power.”  The two equations in the left column top of page 3 show that power is derived from a cost value.  “To start the optimization algorithm, we generate the initial population size of Npop. We select Npop of the most powerful countries to form the empires.”  Cost determines power, which determines the leaders of the alternative option groups, which determines the option groups.  Here, the target value is c.  It is not necessarily speed, or distance, or energy efficiency.  That claim element is addressed by Tuncer.  Atashpaz gargari is merely intending to maximize a value “c”, a cost. )
determining a target result based on the plurality of alternative option groups and the cost value of each alternative option.  (Page 4, sections F and G.  When all empires have converged, the results should show the most successful and optimal result.  These two sections describe the end state, in which all empires except one have collapsed, and all colonies are identical.  This is the optimal outcome, the “target result”.  This outcome was based upon the alternative groups and the cost values (the empires and the competition algorithms))
optimizing each alternative option group among the plurality of alternative option groups to generate a plurality of optimized option groups, each optimized option group comprising an optimized first alternative option and a second alternative option corresponding to the optimized first alternative path, and (Page 3, Section B.  The groups are optimized by making them more like the colonial country.  The groups are optimized when the second path (the colony) is made more like the colonial country.  Each group has a colonial power (the first option), and a colony (the second option)  ) 
determining the target option based on each optimized option group and a cost value of each optimized alternative option.  (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  On page 4, Convergence, a solution is reached based upon these calculations.  Again, Page 4, sections F and G show that the target option (the final convergence) is found after this process occurs several times when only one empire remains, which would make it based upon each optimized option group and their costs.)
performing an assimilation operation on all second alternative options of each alternative option group according to the first alternative option of each alternative option group; (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tuncer’s robotic pathing system with Atashpaz-Gargari’s imperial optimization system because it would be beneficial to find an optimal path for a robot to carry out, and Atashpaz-Gargari’s system would be effective at finding an optimal path.
However, it would be obvious that there be a path generation request. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date that there be a path generation request because that would be a necessary step in applying the method to an application.  A user with a start point and an end point would need to be able to interact with the method or device in some way, and requesting that a path be generated would be an obvious way to start the method.
Da-Shuang Li, however, does teach wherein determining the cost value of each alternative path is based on a target combination algorithm, and wherein the target combination algorithm is based on a normalization of a total of a rank of the each alternative path and an initial cost value of each subsequent alternative path being processed; (Pages 18-20.  Page 20 in particular has equations 18, 19, and 20.  The cost is based on a target combination algorithm that is based on a normalization of total rank of each alternative path, and the initial rank.  Applicant’s disclosure seems to generally describe this limitation from [0046-0056].  The explanation provides the reason for utilizing the equations (1) and (2) of applicant’s specification.  While Da-Shaung Li does not go into as great of detail, these two equations are used, and an explanation is provided for their use. Additionally, it should be noted that if the calculations are being done in series, with one alternative path being calculated after another using this method, then the costs would be based upon the initial costs of subsequent paths, as they are still following in terms of having their normalized costs calculated.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tuncer’s robot planning method and Atashpaz-Gargari’s use of a colonial sorting algorithm with Da-Shaung Li’s use of a target combination algorithm to determine cost that is based on a normalized cost value and initial cost value because colonial algorithms, as written, tend to optimize values by maximizing them. In a situation in which a user is attempting to optimize by minimizing values, it would appropriate to modify the values in some way such that low costs (Being good) have a high value for the algorithm to sort, and that high costs (Being bad) have low values for the algorithm to sort.  Normalizing the costs relative to each other allows a user to set numerical bounds in which they think the algorithm should work smoothly, and allow the algorithm to prioritize and reward low costs in a way that would be expected to be successful.	Da-Shuang Li, however, does teach wherein the assimilation is at least partially based on a cross-mapping relationship between each second alternative path of each alternative path group according to the first alternative path of each alternative path group. (Pages 20-21, Section 2.2. Figure 4.  “A partially mapped crossover is mainly used.”  It is established in this section that partially mapped crossovers can be used during empire assimilation.  Figure 4 is identical to Figure 8 in applicant’s specification, and it was stated in the applicant’s remarks “In particular, applicant’s claimed cross-mapping relationship is supported among other places, from Fig. 8 of the original application.”)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Da-Shuang Li’s use of partially mapping crossovers with Tuncer’s robot planning method and Atashpaz-Gargari’s use of a colonial sorting algorithm because the sequential order of the elements is important in having a cohesive and allowable path, and the cross mapping allows the creation of more reasonable paths after colonialization.  
For Claim 5, modified Tuncer teaches The method according to claim 1, 
And applying an optimization algorithm to find the path of a robot (Page 2, Section 2.0, Page 3, Section 2.3)
Tuncer does not teach wherein each alternative path group among the plurality of alternative path groups comprises a first alternative path and a second alternative path corresponding to the first alternative path; and 
wherein the determining the plurality of alternative path groups according to the cost value and the at least one target value of each alternative path further comprises: 
51using an alternative path satisfying a target condition as the first alternative path according to the at least one target value of each alternative path; and 
selecting, according to a proportion value of the cost value of the first alternative path in a sum of the cost values of the plurality of alternative paths, the second alternative path corresponding to the first alternative path, and using the first alternative path and the second alternative path corresponding to the first alternative path as the alternative path group to obtain the plurality of alternative path groups.  
Atashpaz-Gargari does teach, however, wherein each option group among the plurality of alternative option groups comprises a first alternative option and a second alternative option corresponding to the first alternative option; and (Pages 2-3, section A.  The countries are divided into empires with the most powerful being the colonial countries.  As shown on the equations, on top left of page 3, power is derived from cost.)
wherein the determining the plurality of alternative option groups according to the cost value and the at least one target value of each alternative option further comprises: 
51using an alternative option satisfying a target condition as the first alternative option according to the at least one target value of each alternative option; and (Page 2-3 Section A, low cost countries are chosen to be colonial countries (satisfying a target condition in terms of low cost) determined by a high power)
selecting, according to a proportion value of the cost value of the first alternative option in a sum of the cost values of the plurality of alternative options, the second alternative option corresponding to the first alternative option, and using the first alternative option and the second alternative option corresponding to the first alternative option as the alternative option group to obtain the plurality of alternative option groups.  (Pages 2-3, Section A.  The equation on page 3, near the top left, show that power (the value used to divide up the options) is derived from a proportion value of cost values of all the options.)
Therefore, it would be obvious to one of ordinary skill in the art prior to combine Tuncer’s robotic pathing method with Atashpaz-Gargari’s method of solution optimization because it would be beneficial to optimize a path for a robot so that the robot could save time or energy in getting to a destination, and the imperialist competitive algorithm could be used to optimize routes. 

For Claim 7, modified Tuncer teaches The method according to claim 1, 
And applying an optimization algorithm to find the path of a robot (Page 2, Section 2.0, Page 3, Section 2.3)
Tuncer does not teach wherein the optimizing each alternative path group to generate a plurality of optimized path groups comprises: 
52performing a merging operation on all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group to obtain all optimized second alternative paths of each alternative path group; and 
performing an update operation according to the first alternative path of each alternative path group and all the optimized second alternative paths of each alternative path group, and determining the optimized first alternative path and the second alternative path corresponding to the optimized first alternative path to obtain the plurality of optimized path groups.  
Atashpaz-Gargari however, does teach wherein the optimizing each alternative option group to generate a plurality of optimized option groups comprises: 
52performing a merging operation on all the second alternative options of each alternative option group and all the assimilated second alternative options of each alternative option group to obtain all optimized second alternative options of each alternative option group; and (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader.  The merging process optimizes the second options to be more like the first option.)
performing an update operation according to the first alternative option of each alternative option group and all the optimized second alternative options of each alternative option group, and determining the optimized first alternative option and the second alternative option corresponding to the optimized first alternative option to obtain the plurality of optimized option groups.  (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader.  Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options. Section C in particular explains how the imperialist and colony can be exchanged if the colony has lower cost than the imperialist after colonization. On page 4, Convergence, a solution is reached based upon these calculations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tuncer’s path finding method with Atashpaz-Gargari’s colonial algorithm.  It would be obvious to do this because the colonial algorithm is a method of optimization, and it would be beneficial to optimize paths for a robot.

For Claim 9, Tuncer teaches The method according to claim 7, 
And applying an optimization algorithm to find the path of a robot (Page 2, Section 2.0, Page 3, Section 2.3)
Tuncer does not teach wherein the performing the update operation according to the first alternative path of each alternative path group and all the optimized second alternative paths of each alternative path group, and determining the optimized first 53alternative path and the second alternative path corresponding to the optimized first alternative path to obtain the plurality of optimized path groups further comprises: 
determining a candidate path of each alternative path group according to a cost algorithm based on the first alternative path of each alternative path group and all the optimized second alternative paths of each alternative path group; and 
based on determining that the candidate path is the second alternative path in the corresponding alternative path group, using the candidate path as an optimized first alternative path of the corresponding alternative path group, using the first alternative path of the corresponding alternative path group as an optimized second alternative path, and using the optimized first alternative path and at least one corresponding optimized second alternative path as an optimized path group; or 
based on determining that the candidate path is the first alternative path in the corresponding alternative path group, using the first alternative path as an optimized first alternative path, and using the optimized first alternative path and at least one corresponding optimized second alternative path as the optimized path group.
Atashpaz-Gargari, however, does teach wherein the performing the update operation according to the first alternative option of each alternative option group and all the optimized second alternative options of each alternative option group, and determining the optimized first 53alternative option and the second alternative option corresponding to the optimized first alternative option to obtain the plurality of optimized option groups further comprises: 
determining a candidate option of each alternative option group according to a cost minimizing algorithm based on the first alternative option of each alternative option group and all the optimized second alternative options of each alternative option group; and (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options. Section C in particular explains how the imperialist and colony can be exchanged if the colony has lower cost than the imperialist after colonization. On page 4, Convergence, a solution is reached based upon these calculations.)
based on determining that the candidate option is the second alternative option in the corresponding alternative option group, using the candidate option as an optimized first alternative option of the corresponding alternative option group, using the first alternative option of the corresponding alternative option group as an optimized second alternative option, and using the optimized first alternative option and at least one corresponding optimized second alternative option as an optimized option group; or (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  Section C in particular explains how the imperialist and colony can be exchanged if the colony has lower cost than the imperialist after colonization.  On page 4, Convergence, a solution is reached based upon these calculations.)
based on determining that the candidate option is the first alternative option in the corresponding alternative option group, using the first alternative option as an optimized first alternative option, and using the optimized first alternative option and at least one corresponding optimized second alternative option as the optimized option group. (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  Section C in particular explains how the imperialist and colony can be exchanged if the colony has lower cost than the imperialist after colonization. On page 4, Convergence, a solution is reached based upon these calculations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tuncer’s robotic pathing system with Atashpaz-Gargari’s imperial optimization system because it would be beneficial to find an optimal path for a robot to carry out, and Atashpaz-Gargari’s system would be effective at finding an optimal path.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the cost algorithm be a local search algorithm.
It would be obvious because a local search algorithm is a known and effective way to find an optimal value from a series of alternative values.  If you were looking to find the lowest cost option from a series of options, a local search algorithm would be an effective way to find the lowest cost option among them.

For Claim 10, Tuncer teaches A computing device, comprising: 
receiving code configured to cause the at least one processor to receive a path generation request, the path generation request including a start path point and an end path point, wherein at least one of the start path point or end path point comprises one or more node descriptions or attributes associated therewith; (Page 3, Section 2.4.  “The purpose of the path planning problem is to find an optimal path between a starting and a target node.  While no computational device is mentioned, given that this occurs in computers and electrical engineering, and requires very complex algorithms, the use of computing devices is heavily suggested. Figure 7 shows that all of the nodes have a location on a grid, which could be considered a description.  Additionally, they are either clear or dark, indicating whether there is an obstacle there or not.  Page 2, Section 2.1)
setting code configured to set one or more constraints according to the one or more node descriptions or attributes associated with at least one of the start path point or end path point; (Figure 1, Page 3, Section 2.4 “Fitness Function” shows that any paths that happen to move through an obstacle incur a penalty that is larger than the feasible path.  Essentially, no feasible path is allowed to travel through an obstacle, this would be a constrain according to the one or more node description or attributes associated with at least one of the start point or end point (whether the node is clear or an obstacle).  While no computational device is mentioned, it is heavily suggested that code and computers are used in the process.)
54generation code configured to cause the at least one processor to randomly generate a plurality of alternative paths according to the start path point, the end path point, and preset path points; (Page 3 Section 2.3.  The initial paths are generated randomly.  Page 4, Section 2.7, the routes are then mutated randomly for more analysis. Page 3, Section 2.2 establishes that all of the paths consist of a starting node, a target node, and the nodes which the mobile robot goes over.  While no computational device is mentioned, it is heavily suggested that code and computers are used in the process.)
first determining code configured to cause the at least one processor to determine a cost value of each alternative path in the plurality of alternative paths according to at least one target value of each alternative path, the at least one target value comprising at least one of a path length, a time duration, and an amount of energy consumption of the alternative path; (Page 3, Section 2.4, the fitness function determines the length of each route for determination of how to proceed with future mutations.  It is also noted that least time and energy can also be the goals.  While no computational device is mentioned, it is heavily suggested that code and computers are used in the process.)
Tuncer does not teach
at least one memory configured to store computer program code; and 
at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code comprising:
and the process being carried out by code
receiving a path generation request
wherein determining the cost value of each alternative path is based on a target combination algorithm, and wherein the target combination algorithm is based on a normalization of a total of a rank of the each alternative path and an initial cost value of each subsequent alternative path being processed;
second determining code configured to cause the at least one processor to determine a plurality of alternative path groups according to the cost value and the at least one target value of each alternative path; and 
third determining code configured to cause the at least one processor to determine a target running path of a robot based on the plurality of alternative path groups and the cost value of each alternative path
wherein the second determining code is further configured to cause the at least one processor to optimize each alternative path group among the plurality of alternative path groups to generate a plurality of optimized path groups, each optimized path group comprising an optimized first alternative path and a second alternative path corresponding to the optimized first alternative path, 
wherein the third determining code is further configured to cause the at least one processor to determine the target running path of the robot based on each optimized path group and a cost value of each optimized alternative path, and 8 
wherein the computer program further comprises an optimization code configured to cause the at least one processor to perform an assimilation operation on all second alternative paths of each alternative path group according to the first alternative path of each alternative path group, wherein the assimilation is at least partially based on a cross-mapping relationship between each second alternative path of each alternative path group according to the first alternative path of each alternative path group.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.
However, it would be obvious that there be a path generation request. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date that there be a path generation request because that would be a necessary step in applying the method to an application.  A user with a start point and an end point would need to be able to interact with the method or device in some way, and requesting that a path be generated would be an obvious way to start the method.
Atashpaz-Gargari does teach, however, determining a plurality of alternative option groups according to the cost value and the at least one target value of each alternative option; and (Pages 2 and 3, Section A, Generating empires.  Empires are formed using the costs of the countries in them.  “To form initial empires” (alternative option groups), “we divide the colonies among imperialists based on their power.”  The two equations in the left column top of page 3 show that power is derived from a cost value.  “To start the optimization algorithm, we generate the initial population size of Npop. We select Npop of the most powerful countries to form the empires.”  Cost determines power, which determines the leaders of the alternative option groups, which determines the option groups.  Here, the target value is c.  It is not necessarily speed, or distance, or energy efficiency.  That claim element is addressed by Tuncer.  Atashpaz gargari is merely intending to maximize a value “c”, a cost. )
determining a target result based on the plurality of alternative option groups and the cost value of each alternative option.  (Page 4, sections F and G.  When all empires have converged, the results should show the most successful and optimal result.  These two short  sections describe the end state, in which all empires except one have collapsed, and all colonies are identical.  This is the optimal outcome, the “target result”.  This outcome was based upon the alternative groups and the cost values (the empires and the competition algorithms))
wherein after the determining the plurality of alternative option groups according to the cost value and the at least one target value of each alternative option, the method further comprises: 
optimizing each alternative option group among the plurality of alternative option groups to generate a plurality of optimized option groups, each optimized option group comprising an optimized first alternative option and a second alternative option corresponding to the optimized first alternative path, and (Page 3, Section B.  The groups are optimized by making them more like the colonial country.  The groups are optimized when the second path (the colony) is made more like the colonial country.  Each group has a colonial power (the first option), and a colony (the second option)  )
wherein the determining the target option based on the plurality of alternative option and the cost value of each alternative option further comprises determining the target option based on each optimized option group and a cost value of each optimized alternative option.  (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  On page 4, Convergence, a solution is reached based upon these calculations.  Again, Page 4, sections F and G show that the target option (the final convergence) is found after this process occurs several times when only one empire remains, which would make it based upon each optimized option group and their costs.)
performing an assimilation operation on all second alternative options of each alternative option group according to the first alternative option of each alternative option group; (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tuncer’s path finding method with Atashpaz-Gargari’s colonial algorithm.  It would be obvious to do this because the colonial algorithm is a method of optimization, and it would be beneficial to optimize paths for a robot.
Da-Shuang Li, however, does teach wherein determining the cost value of each alternative path is based on a target combination algorithm, and wherein the target combination algorithm is based on a normalization of a total of a rank of the each alternative path and an initial cost value of each subsequent alternative path being processed; (Pages 18-20.  Page 20 in particular has equations 18, 19, and 20.  The cost is based on a target combination algorithm that is based on a normalization of total rank of each alternative path, and the initial rank.  Applicant’s disclosure seems to generally describe this limitation from [0046-0056].  The explanation provides the reason for utilizing the equations (1) and (2) of applicant’s specification.  While Da-Shaung Li does not go into as great of detail, these two equations are used, and an explanation is provided for their use.  Additionally, it should be noted that if the calculations are being done in series, with one alternative path being calculated after another using this method, then the costs would be based upon the initial costs of subsequent paths, as they are still following in terms of having their normalized costs calculated.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tuncer’s robot planning method and Atashpaz-Gargari’s use of a colonial sorting algorithm with Da-Shaung Li’s use of a target combination algorithm to determine cost that is based on a normalized cost value and initial cost value because colonial algorithms, as written, tend to optimize values by maximizing them. In a situation in which a user is attempting to optimize by minimizing values, it would appropriate to modify the values in some way such that low costs (Being good) have a high value for the algorithm to sort, and that high costs (Being bad) have low values for the algorithm to sort.  Normalizing the costs relative to each other allows a user to set numerical bounds in which they think the algorithm should work smoothly, and allow the algorithm to prioritize and reward low costs in a way that would be expected to be successful.
Da-Shuang Li, however, does teach wherein the assimilation is at least partially based on a cross-mapping relationship between each second alternative path of each alternative path group according to the first alternative path of each alternative path group. (Pages 20-21, Section 2.2. Figure 4.  “A partially mapped crossover is mainly used.”  It is established in this section that partially mapped crossovers can be used during empire assimilation.  Figure 4 is identical to Figure 8 in applicant’s specification, and it was stated in the applicant’s remarks “In particular, applicant’s claimed cross-mapping relationship is supported among other places, from Fig. 8 of the original application.”)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Da-Shuang Li’s use of partially mapping crossovers with Tuncer’s robot planning method and Atashpaz-Gargari’s use of a colonial sorting algorithm because the sequential order of the elements is important in having a cohesive and allowable path, and the cross mapping allows the creation of more reasonable paths after colonialization.  

For Claim 14, modified Tuncer teaches The computing device according to claim 10, 
And applying an optimization algorithm to find the path of a robot (Page 2, Section 2.0, Page 3, Section 2.3)
Tuncer does not teach wherein each alternative path group among the plurality of alternative path groups comprises a first alternative path and a second alternative path corresponding to the first alternative path, and 
wherein the second determining code is further configured to cause the at least one processor to: 
use an alternative path satisfying a target condition as the first alternative path according to the at least one target value of each alternative path; and 
select, according to a proportion value of the cost value of the first alternative path in a sum of the cost values of the plurality of alternative paths, the second alternative path 56corresponding to the first alternative path, and using the first alternative path and the second alternative path corresponding to the first alternative path as the alternative path group to obtain the plurality of alternative path groups.  
Atashpaz-Gargari does teach, however, wherein each option group among the plurality of alternative option groups comprises a first alternative option and a second alternative option corresponding to the first alternative option; and (Pages 2-3, section A.  The countries are divided into empires with the most powerful being the colonial countries.  As shown on the equations, on top left of page 3, power is derived from cost.)
wherein the determining the plurality of alternative option groups according to the cost value and the at least one target value of each alternative option further comprises: 
51using an alternative option satisfying a target condition as the first alternative option according to the at least one target value of each alternative option; and (Page 2-3 Section A, low cost countries are chosen to be colonial countries (satisfying a target condition in terms of low cost) determined by a high power)
selecting, according to a proportion value of the cost value of the first alternative option in a sum of the cost values of the plurality of alternative options, the second alternative option corresponding to the first alternative option, and using the first alternative option and the second alternative option corresponding to the first alternative option as the alternative option group to obtain the plurality of alternative option groups.  (Pages 2-3, Section A.  The equation on page 3, near the top left, show that power (the value used to divide up the options) is derived from a proportion value of cost values of all the options.)
Therefore, it would be obvious to one of ordinary skill in the art prior to combine Tuncer’s robotic pathing method with Atashpaz-Gargari’s method of solution optimization because it would be beneficial to optimize a path for a robot so that the robot could save time or energy in getting to a destination, and the imperialist competitive algorithm could be used to optimize routes.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

For Claim 16, modified Tuncer teaches The computing device according to claim 10, further comprising: 
And applying an optimization algorithm to find the path of a robot (Page 2, Section 2.0, Page 3, Section 2.3)
Tuncer does not teach wherein the optimization code is further configured to cause the at least one processor to:
perform a merging operation on all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group to obtain all optimized second alternative paths of each alternative path group; and 
perform an update operation according to the first alternative path of each alternative path group and all the optimized second alternative paths of each alternative path group, and determining the optimized first alternative path and the second alternative path corresponding to the optimized first alternative path to obtain the plurality of optimized path groups.  
Atashpaz-Gargari however, does teach wherein the optimizing each alternative option group to generate a plurality of optimized option groups comprises: 
52performing a merging operation on all the second alternative options of each alternative option group and all the assimilated second alternative options of each alternative option group to obtain all optimized second alternative options of each alternative option group; and (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader.  The merging process optimizes the second options to be more like the first option.)
performing an update operation according to the first alternative option of each alternative option group and all the optimized second alternative options of each alternative option group, and determining the optimized first alternative option and the second alternative option corresponding to the optimized first alternative option to obtain the plurality of optimized option groups.  (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader.  Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options. Section C in particular explains how the imperialist and colony can be exchanged if the colony has lower cost than the imperialist after colonization. On page 4, Convergence, a solution is reached based upon these calculations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tuncer’s path finding method with Atashpaz-Gargari’s colonial algorithm.  It would be obvious to do this because the colonial algorithm is a method of optimization, and it would be beneficial to optimize paths for a robot.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

For Claim 18, modified Tuncer teaches The computing device according to claim 16, 
And applying an optimization algorithm to find the path of a robot (Page 2, Section 2.0, Page 3, Section 2.3)
Tuncer does not teach wherein the optimization code is further configured to cause the at least one processor to: 
determine a candidate path of each alternative path group according to a cost algorithm based on the first alternative path of each alternative path group and all the optimized second alternative paths of each alternative path group; and 
based on determining that the candidate path is the second alternative path in the corresponding alternative path group, using the candidate path as an optimized first alternative path of the corresponding alternative path group, using the first alternative path of the corresponding alternative path group as an optimized second alternative path, and using the optimized first alternative path and at least one corresponding optimized second alternative path as an optimized path group; or 
based on determining that the candidate path is the first alternative path in the corresponding alternative path group, using the first candidate path as an optimized first 58alternative path, and using the optimized first alternative path and at least one corresponding optimized second alternative path as the optimized path group.  
Atashpaz-Gargari, however, does teach wherein the performing the update operation according to the first alternative option of each alternative option group and all the optimized second alternative options of each alternative option group, and determining the optimized first 53alternative option and the second alternative option corresponding to the optimized first alternative option to obtain the plurality of optimized option groups further comprises: 
determining a candidate option of each alternative option group according to a cost algorithm based on the first alternative option of each alternative option group and all the optimized second alternative options of each alternative option group; and (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  Section C in particular explains how the imperialist and colony can be exchanged if the colony has lower cost than the imperialist after colonization. On page 4, Convergence, a solution is reached based upon these calculations.)
based on determining that the candidate option is the second alternative option in the corresponding alternative option group, using the candidate option as an optimized first alternative option of the corresponding alternative option group, using the first alternative option of the corresponding alternative option group as an optimized second alternative option, and using the optimized first alternative option and at least one corresponding optimized second alternative option as an optimized option group; or (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  Section C in particular explains how the imperialist and colony can be exchanged if the colony has lower cost than the imperialist after colonization. On page 4, Convergence, a solution is reached based upon these calculations.)
based on determining that the candidate option is the first alternative option in the corresponding alternative option group, using the first alternative option as an optimized first alternative option, and using the optimized first alternative option and at least one corresponding optimized second alternative option as the optimized option group. (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  Section C in particular explains how the imperialist and colony can be exchanged if the colony has lower cost than the imperialist after colonization. On page 4, Convergence, a solution is reached based upon these calculations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tuncer’s robotic pathing system with Atashpaz-Gargari’s imperial optimization system because it would be beneficial to find an optimal path for a robot to carry out, and Atashpaz-Gargari’s system would be effective at finding an optimal path.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the cost algorithm be a local search algorithm.
It would be obvious because a local search algorithm is a known and effective way to find an optimal value from a series of alternative values.  If you were looking to find the lowest cost option from a series of options, a local search algorithm would be an effective way to find the lowest cost option among them.

For Claim 19, Tuncer teaches A non-transitory computer-readable storage medium, storing one or more programs including at least one instruction, when the at least one instruction is loaded and executed by a processor, cause the processor to: (Page 3, Section 2.4.  “The purpose of the path planning problem is to find an optimal path between a starting and a target node.  While no computational device is mentioned, given that this occurs in computers and electrical engineering, and requires very complex algorithms, the use of computing devices is heavily suggested.)
the path generation including a start path point and an end path point, wherein at least one of the start path point or end path point comprises one or more node descriptions or attributes associated therewith; (Page 3, Section 2.4.  “The purpose of the path planning problem is to find an optimal path between a starting and a target node.  Figure 7 shows that all of the nodes have a location on a grid, which could be considered a description.  Additionally, they are either clear or dark, indicating whether there is an obstacle there or not.  Page 2, Section 2.1)
set one or more constraints according to the one or more node descriptions or attributes associated with at least one of the start path point or end point; (Figure 1, Page 3, Section 2.4 “Fitness Function” shows that any paths that happen to move through an obstacle incur a penalty that is larger than the feasible path.  Essentially, no feasible path is allowed to travel through an obstacle, this would be a constrain according to the one or more node description or attributes associated with at least one of the start point or end point (whether the node is clear or an obstacle))
randomly generate a plurality of alternative paths according to the start path point, the end path point, and preset path points; (Page 3 Section 2.3.  The initial paths are generated randomly.  Page 4, Section 2.7, the routes are then mutated randomly for more analysis. Page 3, Section 2.2 establishes that all of the paths consist of a starting node, a target node, and the nodes which the mobile robot goes over.)
determine a cost value of each alternative path in the plurality of alternative paths according to the set one or more constraints and at least one target value of each alternative path, the at least one target value comprising at least one of a path length, a time duration, or an amount of energy consumption of the alternative path; (Page 3, Section 2.4, the fitness function determines the length of each route for determination of how to proceed with future mutations.  It is also noted that least time and energy can also be the goals.) 
Tuncer does not teach receive a path generation request
wherein determining the cost value of each alternative path is based on a target combination algorithm, and wherein the target combination algorithm is based on a normalization of a total of a rank of the each alternative path and an initial cost value of each subsequent alternative path being processed;
determine a plurality of alternative path groups according to the cost value and the at least one target value of each alternative path; and 
determine a target running path of a robot based on the plurality of alternative path groups and the cost value of each alternative path
optimize each alternative path group among the plurality of alternative path groups to generate a plurality of optimized path groups, each optimized path group comprising an optimized first alternative path and a second alternative path corresponding to the optimized first alternative path, and 
determine the target running path of the robot based on each optimized path group and a cost value of each optimized alternative path
perform an assimilation operation on all second alternative paths of each alternative path group according to the first alternative path of each alternative path group; 
Atashpaz-Gargari does teach, however, determine a plurality of alternative option groups according to the cost value and the at least one target value of each alternative option; and (Pages 2 and 3, Section A, Generating empires.  Empires are formed using the costs of the countries in them)
determine a target result based on the plurality of alternative option groups and the cost value of each alternative option.  (Page 4, sections F and G.  When all empires have converged, the results should show the most successful and optimal result)
optimize each alternative option group among the plurality of alternative option groups to generate a plurality of optimized option groups, each optimized option group comprising an optimized first alternative option and a second alternative option corresponding to the optimized first alternative path, and (Page 3, Section B.  The groups are optimized by making them more like the colonial country.) 
determine the target option based on each optimized option group and a cost value of each optimized alternative option.  (Pages 2-3 explain the general process of the algorithm, which include calculating costs of the options.  On page 4, Convergence, a solution is reached based upon these calculations.)
perform an assimilation operation on all second alternative options of each alternative option group according to the first alternative option of each alternative option group; (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tuncer’s robotic pathing system with Atashpaz-Gargari’s imperial optimization system because it would be beneficial to find an optimal path for a robot to carry out, and Atashpaz-Gargari’s system would be effective at finding an optimal path.
However, it would be obvious that there be a path generation request. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date that there be a path generation request because that would be a necessary step in applying the method to an application.  A user with a start point and an end point would need to be able to interact with the method or device in some way, and requesting that a path be generated would be an obvious way to start the method.
Da-Shuang Li, however, does teach wherein determining the cost value of each alternative path is based on a target combination algorithm, and wherein the target combination algorithm is based on a normalization of a total of a rank of the each alternative path and an initial cost value of each subsequent alternative path being processed; (Pages 18-20.  Page 20 in particular has equations 18, 19, and 20.  The cost is based on a target combination algorithm that is based on a normalization of total rank of each alternative path, and the initial rank.  Applicant’s disclosure seems to generally describe this limitation from [0046-0056].  The explanation provides the reason for utilizing the equations (1) and (2) of applicant’s specification.  While Da-Shaung Li does not go into as great of detail, these two equations are used, and an explanation is provided for their use. Additionally, it should be noted that if the calculations are being done in series, with one alternative path being calculated after another using this method, then the costs would be based upon the initial costs of subsequent paths, as they are still following in terms of having their normalized costs calculated.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tuncer’s robot planning method and Atashpaz-Gargari’s use of a colonial sorting algorithm with Da-Shaung Li’s use of a target combination algorithm to determine cost that is based on a normalized cost value and initial cost value because colonial algorithms, as written, tend to optimize values by maximizing them. In a situation in which a user is attempting to optimize by minimizing values, it would appropriate to modify the values in some way such that low costs (Being good) have a high value for the algorithm to sort, and that high costs (Being bad) have low values for the algorithm to sort.  Normalizing the costs relative to each other allows a user to set numerical bounds in which they think the algorithm should work smoothly, and allow the algorithm to prioritize and reward low costs in a way that would be expected to be successful.	Da Shaung Li, however, does teach wherein the assimilation is at least partially based on a cross-mapping relationship between each second alternative path of each alternative path group according to the first alternative path of each alternative path group. (Pages 20-21, Section 2.2. Figure 4.  “A partially mapped crossover is mainly used.”  It is established in this section that partially mapped crossovers can be used during empire assimilation.  Figure 4 is identical to Figure 8 in applicant’s specification, and it was stated in the applicant’s remarks “In particular, applicant’s claimed cross-mapping relationship is supported among other places, from Fig. 8 of the original application.”)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Li’s use of partially mapping crossovers with Tuncer’s robot planning method and Atashpaz-Gargari’s use of a colonial sorting algorithm because the sequential order of the elements is important in having a cohesive and allowable path, and the cross mapping allows the creation of more reasonable paths after colonialization.  

For Claim 20, modified Tuncer teaches The non-transitory computer-readable storage medium according to claim 19, 
And applying an optimization algorithm to find the path of a robot (Page 2, Section 2.0, Page 3, Section 2.3)
Tuncer does not teach wherein the at least one instruction is loaded and executed by the processor to: 
52perform a merging operation on all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group to obtain all optimized second alternative paths of each alternative path group; and 
perform an update operation according to the first alternative path of each alternative path group and all the optimized second alternative paths of each alternative path group, and determining the optimized first alternative path and the second alternative path corresponding to the optimized first alternative path to obtain the plurality of optimized path groups.  
Atashpaz-Gargari however, does teach 52perform a merging operation on all the second alternative options of each alternative option group and all the assimilated second alternative options of each alternative option group to obtain all optimized second alternative options of each alternative option group; and (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader)
perform an update operation according to the first alternative option of each alternative option group and all the optimized second alternative options of each alternative option group, and determining the optimized first alternative option and the second alternative option corresponding to the optimized first alternative option to obtain the plurality of optimized option groups.  (Page 2, Sections B and C explain the processing of assimilation and exchanging the colonial leader)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tuncer’s path finding method with Atashpaz-Gargari’s colonial algorithm.  It would be obvious to do this because the colonial algorithm is a method of optimization, and it would be beneficial to optimize paths for a robot.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncer, in light of Atashpaz-Gargari in light of Da-shuang Li, in light of Chang et al (CN 102768536A, Please refer to translated document).



For Claim 2, Tuncer teaches The method according to claim 1, 
And applying an optimization algorithm to find the path of a robot (Page 2, Section 2.0, Page 3, Section 2.3)
Tuncer does not teach wherein the determining the cost value of each alternative path further comprises determining the cost value of each alternative path according to the at least one target value of each alternative path based on a target combination algorithm.  
Chang, however, does teach that it is common in the art wherein the determining the cost value of each alternative path further comprises determining the cost value of each alternative path according to the at least one target value of each alternative path based on a target combination algorithm.  (Page 1, Paragraph 2.  It is stated that most literatures usually use a weighting method to combine multiple performance index functions into a scalar function.  Shortest path, least consumption or shortest use time are even provided as examples)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine this teaching with Tuncer’s robotic path finding procedure because the ultimate goal of many robotic pathing methods is to optimize for time, length, or energy usage and it would be ideal to save as much of these resources as is possible.

For Claim 11, modified Tuncer teaches The computing device according to claim 10, 
Modified Tuncer does not teach wherein the first determining code is further configured to cause the at least one processor to determine the cost value of each alternative path according to the at least one target value of each alternative path based on the target combination algorithm.  
Chang, however, does teach it is common that wherein the first determining code is further configured to cause the at least one processor to determine the cost value of each alternative path according to the at least one target value of each alternative path based on the target combination algorithm.  (Page 1, Paragraph 2.  It is stated that most literatures usually use a weighting method to combine multiple performance index functions into a scalar function.  Shortest path, least consumption or shortest use time are even provided as examples.  It is heavily indicated that this process be carried out by code and processor.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine this teaching with Tuncer’s robotic path finding procedure because the ultimate goal of many robotic pathing methods is to optimize for time, length, or energy usage and it would be ideal to save as much of these resources as is possible.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.


Claims 3-4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncer in light of Atashpaz-Gargari in light of Da-shuang Li, in light of Chang in light of Enayatifar et al (Please refer to attached paper).

For Claim 3, modified Tuncer teaches The method according to claim 2, 
And applying an optimization algorithm to find the path of a robot (Page 2, Section 2.0, Page 3, Section 2.3)
Tuncer does not teach wherein the determining the cost value of each alternative path according to the at least one target value of each alternative path based on the target combination algorithm comprises: 
50classifying each alternative path according to the at least one target value of each alternative path to obtain a rank of each alternative path among the plurality of alternative paths; and 
determining the cost value of each alternative path according to the at least one target value of each alternative path and the rank of each alternative path.  
Atashpaz-Gargari, however does teach wherein the determining the cost value of each alternative option according to the at least one target value of each alternative option based on the target combination algorithm comprises: 
50classifying each alternative option according to the at least one target value of each alternative option to obtain a rank of each alternative option among the plurality of alternative options; and (Pages 2-3, Section A.  The countries are assigned ranks (colonial or colonized) at the beginning of the process.)
determining the cost value of each alternative option according to the at least one target value of each alternative option.  (Pages 2-3, Section A.  The countries are assigned ranks (colonial or colonized) at the beginning of the process.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tuncer’s path finding method with Atashpaz-Gargari’s colonial algorithm.  It would be obvious to do this because the colonial algorithm is a method of optimization, and it would be beneficial to optimize paths for a robot.

Enayatifar, however, does teach determining the cost value of each alternative option according to the at least one target value of each alternative option and the rank of each alternative option. (Page 8834, equation 5.  Fitness is the term used instead of cost, but it is the same.  The rank here factors into the fitness/power.)
Therefore, it would be obvious to combine Tuncer and Atashpaz-Gargari’s methods of path planning and use of an imperialist optimization system with Enayatifar’s use of factoring rank into the fitness equation because it can be assumed that higher ranked countries have better costs/fitness, and this would allow the user to apply a level of stability or instability to the chances of colonial countries switching places.

For Claim 4, modified Tuncer teaches  The method according to claim 3, 
And applying an optimization algorithm to find the path of a robot (Page 2, Section 2.0, Page 3, Section 2.3)
Tuncer does not teach wherein the determining the cost value of each alternative path according to the at least one target value of each alternative path and the rank of each alternative path comprises: 
calculating a sum of first target values of a first group of the plurality of alternative paths having a first rank, and separately calculating a proportion value of each first target value in the sum of the first target values; 
calculating a sum of the proportion values of the first target values of the alternative paths according to the proportion value corresponding to each first target value of each alternative path in the first group; 
determining an initial cost value of each alternative path according to the sum of the proportion values and the first rank; and 
determining the cost value of each alternative path according to the initial cost value of each alternative path. 
Enayatifar does teach wherein the determining the cost value of each alternative option according to the at least one target value of each alternative option and the rank of each alternative option comprises: 
calculating a sum of first target values of a first group of the plurality of alternative options having a first rank, and separately calculating a proportion value of each first target value in the sum of the first target values; (Pages 8834-8835)
calculating a sum of the proportion values of the first target values of the alternative options according to the proportion value corresponding to each first target value of each alternative option in the first group; (Pages 8834-8835)
determining an initial cost value of each alternative option according to the sum of the proportion values and the first rank; and (Pages 8834-8835)
determining the cost value of each alternative option according to the initial cost value of each alternative option.  (Pages 8834-8835)
Therefore, it would be obvious to combine Tuncer and Atashpaz-Gargari’s methods of path planning and use of an imperialist optimization system with Enayatifar’s use of factoring rank into the fitness equation because it can be assumed that higher ranked countries have better costs/fitness, and this would allow the user to apply a level of stability or instability to the chances of colonial countries switching places.

For Claim 12, modified Tuncer teaches The computing device according to claim 11, 
And applying an optimization algorithm to find the path of a robot (Page 2, Section 2.0, Page 3, Section 2.3)
Tuncer does not teach wherein the first determining code is further configured to cause the at least one processor to: 
classify each alternative path according to the at least one target value of each alternative path to obtain a rank of each alternative path among the plurality of alternative paths; and 
55determine the cost value of each alternative path according to the at least one target value of each alternative path and the rank of each alternative path.  
Atashpaz-Gargari, however does teach wherein the first determining code is further configured to cause the at least one processor to: 
classify each alternative path according to the at least one target value of each alternative path to obtain a rank of each alternative path among the plurality of alternative paths; and (Pages 2-3, Section A.  The countries are assigned ranks (colonial or colonized) at the beginning of the process.)
55determine the cost value of each alternative path according to the at least one target value of each alternative path and the rank of each alternative path.  (Pages 2-3, Section A.  The countries are assigned ranks (colonial or colonized) at the beginning of the process.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tuncer’s path finding method with Atashpaz-Gargari’s colonial algorithm.  It would be obvious to do this because the colonial algorithm is a method of optimization, and it would be beneficial to optimize paths for a robot.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

For Claim 13, modified Tuncer teaches The computing device according to claim 12, 
And applying an optimization algorithm to find the path of a robot (Page 2, Section 2.0, Page 3, Section 2.3)
Tuncer does not teach wherein the first determining code is further configured to cause the at least one processor to: 
calculate a sum of first target values of a first group of the plurality of alternative paths having a first rank, and separately calculating a proportion value of each first target value in the sum of the first target values; 
calculate a sum of the proportion values of the first target values of the alternative paths according to the proportion value corresponding to each first target value of each alternative path in the first group; 
determine an initial cost value of each alternative path according to the sum of the proportion values and the first rank; and 
determine the cost value of each alternative path according to the initial cost value of each alternative path.  
Enayatifar, however, does teach wherein the determining the cost value of each alternative option according to the at least one target value of each alternative option and the rank of each alternative option comprises: 
calculating a sum of first target values of a first group of the plurality of alternative options having a first rank, and separately calculating a proportion value of each first target value in the sum of the first target values; (Pages 8834-8835)
calculating a sum of the proportion values of the first target values of the alternative options according to the proportion value corresponding to each first target value of each alternative option in the first group; (Pages 8834-8835)
determining an initial cost value of each alternative option according to the sum of the proportion values and the first rank; and (Pages 8834-8835)
determining the cost value of each alternative option according to the initial cost value of each alternative option.  (Pages 8834-8835)
Therefore, it would be obvious to combine Tuncer and Atashpaz-Gargari’s methods of path planning and use of an imperialist optimization system with Enayatifar’s use of factoring rank into the fitness equation because it can be assumed that higher ranked countries have better costs/fitness, and this would allow the user to apply a level of stability or instability to the chances of colonial countries switching places.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tuncer et al in light of Atashpaz-Gargari et al, in light of Da-Shuang Li, in light of Enayatifar et al in light of Li et al (CN 103714395A, please also refer to provided translated version) .
For Claim 8, modified Tuncer teaches The method according to claim 7, 
And applying an optimization algorithm to find the path of a robot (Page 2, Section 2.0, Page 3, Section 2.3)
Modified Tuncer does not teach wherein the performing the merging operation on all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group to obtain all optimized second alternative paths of each alternative path group further comprises: 
separately determining at least one target value of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group, and determining cost values of all the second alternative paths in each alternative path group and all the assimilated second alternative paths in each alternative path group based on the target combination algorithm; and 
using a preset quantity of the second alternative paths having a maximum cost value in the cost values of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group as all the optimized second alternative paths of each alternative path group.  
Enayatifar, however, does teach wherein the performing the merging operation on all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group to obtain all optimized second alternative paths of each alternative path group further comprises: 
separately determining at least one target value of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group, and determining cost values of all the second alternative paths in each alternative path group and all the assimilated second alternative paths in each alternative path group based on the target combination algorithm; and (Pages 8833-8835, Equation 5 shows an equation that is very similar to the target combination algorithm from the specification)
Therefore, it would be obvious to combine Tuncer and Atashpaz-Gargari’s methods of path planning and use of an imperialist optimization system with Enayatifar’s use of factoring rank into the fitness equation because it can be assumed that higher ranked countries have better costs/fitness, and this would allow the user to apply a level of stability or instability to the chances of colonial countries switching places.
Da Shaung Li, however, does teach using a preset quantity of the second alternative paths having a maximum cost value in the cost values of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group as all the optimized second alternative paths of each alternative path group.  (Page 2 Paragraphs of translated page 1-8 explain the colonial optimization process. [0014-0015], Equations 2 in the original version.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Li’s use of normalizing power levels because it is easier to work with normalized values than un normalized values, and it can be easier to create equations to fit normalized values than raw values.

For Claim 17, modified Tuncer teaches The computing device according to claim 16, 
And applying an optimization algorithm to find the path of a robot (Page 2, Section 2.0, Page 3, Section 2.3)
Tuncer does not teach wherein the optimization code is further configured to cause the at least one processor to: 
separately determine at least one target value of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group, and determining cost values of all the second alternative paths in each alternative path group and all the assimilated second alternative paths in each alternative path group based on the target combination algorithm; and 
using a preset quantity of the second alternative paths having a maximum cost value in the cost values of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group as all the optimized second alternative paths of each alternative path group.  
Enayatifar, however, does teach wherein the performing the merging operation on all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group to obtain all optimized second alternative paths of each alternative path group further comprises: 
separately determining at least one target value of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group, and determining cost values of all the second alternative paths in each alternative path group and all the assimilated second alternative paths in each alternative path group based on a target combination algorithm; and (Pages 8833-8835, Equation 5 shows an equation that is very similar to the target combination algorithm from the specification)
Therefore, it would be obvious to combine Tuncer and Atashpaz-Gargari’s methods of path planning and use of an imperialist optimization system with Enayatifar’s use of factoring rank into the fitness equation because it can be assumed that higher ranked countries have better costs/fitness, and this would allow the user to apply a level of stability or instability to the chances of colonial countries switching places.
Li, however, does teach using a preset quantity of the second alternative paths having a maximum cost value in the cost values of all the second alternative paths of each alternative path group and all the assimilated second alternative paths of each alternative path group as all the optimized second alternative paths of each alternative path group.  (Page 2 Paragraphs 1-8 explain the colonial optimization process, [0014-0015], Equations 2.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Li’s use of normalizing power levels because it is easier to work with normalized values than un normalized values, and it can be easier to create equations to fit normalized values than raw values.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the process be done on a memory and processor with code.  It would be obvious because, while it is not discussed, it is well known to carry out complex algorithms with computers that contain memory and processors, and storing instructions on code.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hill et al (US Pub 20210248480 A1) relates to using colony algorithms to optimize solutions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664